



Exhibit 10.27


NOTE PURCHASE AGREEMENT


This Note Purchase Agreement (this “Agreement”) is made and entered into as of
March 21, 2016, by and among American Media, Inc., a Delaware corporation (the
“Company”), the guarantors party to the Indenture (as defined below) (the
“Guarantors”), Leon Cooperman, David Pecker and certain funds and accounts
managed by Chatham Asset Management, LLC (as set forth under the caption
“Chatham Parties” on Schedule A hereto, and collectively, the “Investors”). The
Company, the Guarantors and the Investors are collectively referred to herein as
the “Parties” and individually as a “Party,” as the context requires.


WHEREAS, upon the terms and subject to the conditions and limitations set forth
in this Agreement, the Company seeks to issue to the Investors $76.2 million in
aggregate principal amount of the Company’s 7.000% Second Lien Senior Secured
Notes due 2020 (the “Notes”) issued pursuant to that certain indenture dated as
of January 20, 2015 (as amended, supplemented or otherwise modified to the date
hereof, the “Indenture”), among the Company, the Guarantors and Wilmington
Trust, National Association, as trustee and collateral agent (the “Trustee”), as
supplemented by that first supplemental indenture, dated as of March 21, 2016
(the “First Supplemental Indenture”), in a distribution to the Investors, as
holders of Class A-1 Interests and Class A-2 Interests in the direct parent of
the Company, AMI Parent Holdings LLC (“Holdings”), pursuant to Section
6.4(b)(i)(1) of the Second Amended and Restated Limited Liability Company
Agreement of Holdings; and


WHEREAS, the Company and the Investors are entering into and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the Parties hereby agree as follows:


SECTION 1. Issuance of Notes.


1.1 Issuance of Notes. Subject to the terms, conditions and limitations set
forth herein, on the Closing Date (as defined below), the Company agrees to
issue to each Investor such Investor’s pro rata share, as set forth on Schedule
B hereto, of $76.2 million in aggregate principal amount of Notes.


1.2 Closing. The closing of the issuance of the Notes (the “Closing”) shall take
place no later than March 21, 2016 at 5:00 p.m. (New York time) (the “Closing
Date”). The Company shall issue and deliver the Notes to the Investors on the
Closing Date.


SECTION 2. Conditions of the Obligations of the Company at the Closing. The
obligations of the Company to consummate the transactions contemplated hereby is
subject to the satisfaction (or waiver by the Company) as of the Closing of the
following conditions:









--------------------------------------------------------------------------------





2.1 Representations and Warranties True. The representations and warranties
contained in Section 5 hereof shall be true and correct in all material respects
on the date hereof and as of the Closing as though made as of the Closing Date
(or, in the case of representations and warranties that are qualified by
materiality or a Material Adverse Effect (as defined below), shall be true and
correct on and as of the Closing Date).


2.2 Compliance with Covenants. The Investors shall have complied in all material
respects with all of their respective covenants and agreements contained herein
to be performed by it on or prior to the Closing Date.


2.3 No Prohibitions. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or other legal restraint or prohibition shall be in effect
preventing the consummation by the Company or, to the extent applicable, the
Investors, of the issuance of the Notes.


SECTION 3. Representations and Warranties of the Company. As a material
inducement to the Investors to enter into this Agreement, the Company hereby
represents and warrants to the Investors as follows:


3.1 Organization; Requisite Authority. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of Delaware, and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, except where the failure to be so organized or qualified or be in good
standing would not reasonable be expected to have a material adverse effect on
the financial condition, business or results of operations of the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”). The Company
possesses all requisite power and authority necessary to consummate the
transactions contemplated by this Agreement.


3.2 Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by the Company. This Agreement, when executed and
delivered by the Company in accordance with the terms hereof, shall constitute a
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting creditors’
rights generally and by general equitable principles.


3.3 Validity of Notes. When issued and delivered in accordance with this
Agreement, the Notes to be delivered under this Agreement shall be (i) duly and
validly authorized, issued and outstanding, (ii) fully paid and non-assessable,
and (iii) free and clear of any liens and encumbrances. The Notes are being
offered and sold pursuant to, and in compliance with, Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Regulation D
promulgated thereunder.


3.4 Broker’s Fees. None of the Company or any of the Company’s officers or
directors has retained or authorized any investment banker, broker, finder or
other intermediary to act on behalf of the Company or incurred any liability for
any banker’s, broker’s or finder’s fees or commissions in connection with the
transactions contemplated by this Agreement.







--------------------------------------------------------------------------------





SECTION 4. Representations and Warranties of the Investors. As a material
inducement to the Company to enter into this Agreement, the Investors hereby
represents and warrants to the Company as follows:


4.1 Organization; Requisite Authority. The Investors are duly organized, validly
existing and in good standing under the laws of the jurisdiction of their
organization. The Investors possess all requisite power and authority necessary
to consummate the transactions contemplated by this Agreement and transfer the
Interests to the Company, free and clear of any lien or encumbrance.


4.2 Authorization. The execution, delivery and performance of this Agreement has
been duly authorized by the Investors. This Agreement, when executed and
delivered by the Investors in accordance with the terms hereof, shall constitute
a valid and binding obligation of the Investors, enforceable against the
Investors in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting creditors’ rights generally and by general equitable
principles.


4.3 Ownership. The Investors are the beneficial owner of the Interests as set
forth on Schedule A.


4.1 Accredited Investor. Each Investor is an “accredited investor” (as defined
in Rule 501(a) of Regulation D under the Securities Act). Each Investor
understands and acknowledges that the Notes are being offered in transactions
not involving any public offering within the meaning of the Securities Act, that
the initial offering and issuance of the Notes has not been registered under the
Securities Act or any other securities law and that (i) if in the future it
decides to resell, pledge or otherwise transfer any Notes that it purchases
hereunder, those Notes, absent an effective registration statement under the
Securities Act, may be resold, pledged or transferred only pursuant to an
applicable exemption from registration under the Securities Act in accordance
with any applicable securities laws of the states and other jurisdictions of the
United States, and (ii) it will, and each subsequent holder of any of the Notes
that it purchases in this offering is required to, notify any subsequent
purchaser of such Additional Notes from it or subsequent holders, as applicable,
of the resale restrictions referred to in clause (i) of this sentence. The Notes
will contain a restrictive legend as set forth in the Form of Note attached as
Exhibit A to the Indenture.


4.2 Information; Consultation with Counsel and Advisors. The Investors are
entering into this Agreement as principal (and not as agent or in any other
capacity); none of the Company or any of the Company’s affiliates or agents are
acting as a fiduciary for it; they are entering into this Agreement with a full
understanding of the terms, conditions and risks thereof and it is capable of
and willing to assume those risks. The Investors (a) have consulted with their
own legal, regulatory, tax, business, investment, financial and accounting
advisers in connection herewith to the extent the Investors have deemed
necessary, (b) have received from the Company all necessary information relating
to the Company and its business and had a reasonable opportunity to ask
questions of and receive answers from officers and representatives of the
Company concerning its financial condition and results of operations and the
issuance of the Notes to which this Agreement relates, and any such questions
have been answered to their satisfaction, (c) have had the opportunity to review
all publicly available records and filings and all other documents concerning
the Company that the Investors consider necessary or appropriate in making an
investment decision, (d) have reviewed all information that they believe are
necessary or appropriate in connection with the issuance of the Notes, and (e)
have conducted their own due diligence on the Company and the issuance and has
made their own investment decisions based upon their own judgment, due diligence
and advice from such advisers as the Investors have deemed necessary and not
upon any view expressed by or on behalf of the Company.





--------------------------------------------------------------------------------







4.3 Broker’s Fees. The Investors have not retained or authorized any investment
banker, broker, finder or other intermediary to act on behalf of the Investors
or incurred any liability for any banker’s, broker’s or finder’s fees or
commissions in connection with the transactions contemplated by this Agreement.


SECTION 5. Termination. The obligation of the Company to issue the Notes at the
Closing may be terminated at any time prior to the Closing by the mutual written
consent of the Parties.


SECTION 6. Transfer Restrictions. Until the earlier of (i) termination of this
Agreement pursuant to Section 6 above or (ii) 12:00 p.m. (New York time) on the
date of public announcement of the purchase and sale of the Notes contemplated
hereby by the Company on a Current Report on Form 8-K (which public announcement
shall be made prior to 9:00 a.m. (New York time) on the first business day
following the Closing), the Investors shall not sell, transfer, assign, pledge,
encumber, hypothecate or otherwise dispose of (or offer to undertake any of the
foregoing), or enter into any contract, option, commitment or other arrangement
or understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or other disposition of any Notes.


SECTION 7. Miscellaneous.


7.1 Further Assurances. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement or the
transactions contemplated hereby, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as any other Party may reasonably request.


7.2 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Party or circumstance shall be held to be prohibited by, illegal or
unenforceable under applicable law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.


7.3 Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of facsimile transmission or “pdf” file thereof), any one of
which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Agreement.


7.4 Descriptive Headings; Interpretation. The headings and captions used in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized terms used in any
Schedule attached hereto and not otherwise defined therein shall have the
meanings set forth in this Agreement. The use of the word “including” herein
shall mean “including without limitation.” The Parties intend that each
representation, warranty and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) the Party has not breached
shall not detract from or mitigate the fact that the Party is in breach of the
first representation, warranty or covenant.







--------------------------------------------------------------------------------





7.5 Entire Agreement. This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way.


7.6 Amendment. This Agreement may be amended, modified or supplemented but only
in writing (including a writing evidenced by a facsimile transmission or “pdf”
file thereof) signed by the Party against which enforcement is sought.


7.7 APPLICABLE LAW; WAIVER OF JURY TRIAL; THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH STATE. THE
PARTIES HERETO AGREE TO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING
FROM OR RELATED TO THIS AGREEMENT.


7.8 Submission to Jurisdiction. Each Party agrees that any suit, action or
proceeding bought by it against the other Party arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
state or federal court in The City of New York, New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.


7.9 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be sent to the Company and the Investors at the addresses set
forth below:


The Company:


American Media, Inc.
1000 American Media Way
Boca Raton, Florida 33464
Attention:
Chris Polimeni, Executive Vice President - Chief Financial Officer
 
and Treasurer
Email:
cpolimeni@amilink.com
Fax:
(877) 569-5998



and


American Media, Inc.
4 New York Plaza
New York, New York 10004
Attention:
Eric Klee, Esq., General Counsel
Email:
eklee@amilink.com
Fax:
(212( 743-6590



With a copy to:







--------------------------------------------------------------------------------





Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:
Andrew N. Rosenberg, Esq. and Trace A. Zaccone, Esq.
Email:
arosenberg@paulweiss.com and tzaccone@paulweiss.com
Fax:
(212) 757-2553



The Investors:


To the Address under the Investors' name on Schedule A attached hereto



7.10 No Construction Against Draftsperson. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.


(Signatures on next page)





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


AMERICAN MEDIA, INC.
 
 
/s/ Christopher V. Polimeni
Name:
Christopher V. Polimeni
Title:
Executive Vice President, Chief Financial Officer and Treasurer



 
/s/ David J. Pecker
 
David J. Pecker



LEON G. COOPERMAN
 
 
/s/ Leon G. Cooperman
Name:
Leon G. Cooperman
Title:
Investor



CHATHAM ASSET HIGH YIELD MASTER FUND, LTD
 
 
By:
Chatham Asset Management, LLC
 
Investment Advisors
 
 
By:
/s/Anthony Melchiorre
 
Name: Anthony Melchiorre
 
Title: Managing Member



CHATHAM FUND, LP
 
 
By:
Chatham Asset Management, LLC
 
Investment Advisors
 
 
By:
/s/Anthony Melchiorre
 
Name: Anthony Melchiorre
 
Title: Managing Member






--------------------------------------------------------------------------------





SCHEDULE A


Amount of Interest Owned by Each Investor:


Exact Name of Beneficial Owner
 
Number of Class A-1 Interests
 
Number of Class A-2 Interests
Chatham Asset High Yield Master Fund, Ltd.
 
1,748.485


 
 
 
 
 
 
 
Chatham Fund, L.P.
 
1,558.14


 
 
 
 
 
 
 
Leon Cooperman
1,034.38


 
 
 
 
 
 
 
David Pecker
 
 
1,120.57








--------------------------------------------------------------------------------





SCHEDULE B


Amount of Notes Issued:


Name(s) of Investors to which Notes will be Issued
 
Number of Notes to be Issued
Chatham Asset High Yield Master Fund, Ltd.
 
$54,346,513
Chatham Fund, L.P.
 
$7,317,073
Leon Cooperman
 
$7,114,212
David Pecker
 
$7,430,289






